PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/755,207
Filing Date: 26 Feb 2018
Appellant(s): Kim et al.



__________________
Jonathan L. Tolstedt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/3/2020.


Every ground of rejection set forth in the Office action dated 5/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 11 – 16 and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20130120957), in view of Phelps (US 5724234), in further view of Lionetta (20040172502).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20130120957), in view of Phelps (US 5724234), in further view of Lionetta (20040172502), in further view of Eversley (US 6359768).
Claims 23-26 are rejected under 35 U.S.C § 112.
Claims 23 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20130120957), in view of Phelps (US 5724234), in further view of Eversley (US 6359768).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections for claims 23 – 26 under 35 U.S.C. § 112 have been withdrawn.




Response to Argument
	GROUND A. Arguments for allowability of claim 1 under 35. U.S.C. § 103 in view of Werner, Phelps, and Lionetta.
	1.  The Appellant argues (in page 3) that Lionetta does not teach the “electrically conductive lid comprising a non-woven tape” as recited in claim 11.  While Lionetta appears to discuss options for “metal-coated or plated woven or non-woven” material for the base section 12, Appellant respectfully submits that it is not obvious to combine Lionetta with Phelps or Werner, and, in fact, the combination would not achieve a functioning end product.
	The Examiner disagrees with Appellant’s argument.
	Werner discloses a fence (106, Fig. 2) on the circuit board (102) and a lid (110) positioned on top of the fence.  Lionetta teaches a similar structure with a circuit board (72, Fig. 5) having a fence (14) and a lid (12).  Lionetta teaches, in paragraphs 43 and 44, that the lid (12) is formed of an electrically-conductive material such as metal coated non-woven fabric, cloth or plastic sheet.  Lionetta proves that it is known in the art that the lid in this type of device is made of electrically conductive material comprising a non-woven tape.  Therefore, the combination of the teachings from Werner and Lionetta is proper.
	
	2.  The Appellant argues that Phelps does not teach an intentionally (designed) curved circuit board, but a standard (normally flat and rigid) circuit board that may be “curved” due to 
	The Examiner disagrees with Appellant’s argument.
	Phelps teaches a curve circuit board (10, Fig. 3) with a non-curve fence (shield can 16).  When the force is applied on the shield can (16), the shield can bends and conforms to the curve of the circuit board (10, Fig. 4).  It is clear that the circuit board was intentionally designed to operate properly in the flat or curved position.  It should be noted that the fence (106) in Werner is secured to the circuit board (102) (see Paragraph [0040]), therefore, the curved board of Phelps, when combined with Werner, would inherently cause the fence and conductive lid of Werner to curve in a similar fashion. Simply replacing the conductive lid of Werner with the non-woven material of Lionetta would not destroy the functionality of the conductive lid or the system.

GROUND B. Arguments for allowability of claim 23 over U.S.C § 112 rejection.
The Appellant argues that each first tab 512 has a free end 542 that would not be in contact with the curved circuit board, and each second tab 522 would have a free end 572 that is in contact with the curved circuit board.
In response, the Examiner withdraws U.S.C. § 112 rejection.  However, the Appellant did not argue the prior art rejection for claim 23.  Therefore, claims 23 - 26 remains rejected under 35. U.S.C § 103 rejection.
For the above reasons, it is believed that the art rejections should be sustained.


Respectfully submitted,
/BINH B TRAN/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
Conferees:
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848
                                                                                                                                                                                                        /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.